Case 1:19-md-02902-RGA Document 484 Filed 05/25/21 Page 1 of 1 PageID #: 7094




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


IN RE: SITAGLIPTIN PHOSPHATE (’708 &               MDL No. 19-2902-RGA
’921) PATENT LITIGATION
                                                   C.A. Nos. 19-311-RGA,
                                                             19-312-RGA,
                                                             19-313-RGA,
                                                             19-314-RGA,
                                                             19-319-RGA,
                                                             19-347-RGA,
                                                             19-1489-RGA,
                                                             20-749-RGA,
                                                             20-776-RGA,
                                                             20-815-RGA,
                                                             20-847-RGA,
                                                             20-949-RGA,
                                                             20-1099-RGA,
                                                             20-1496-RGA


  NOTICE OF WITHDRAWAL OF CERTAIN COUNSEL ADMITTED PRO HAC VICE

       Please withdraw the appearance of Jeffrey Ho on behalf of Plaintiff Merck Sharp & Dohme

Corp. in the above-captioned actions. The Plaintiff will continue to be represented by the law

firms of McCarter & English, LLP and Williams & Connolly LLP.


DATED: May 25, 2021                             MCCARTER & ENGLISH, LLP

                                                /s/ Daniel M. Silver
                                                Daniel M. Silver (#4758)
                                                Alexandra M. Joyce (#6423)
                                                Renaissance Centre
                                                405 N. King Street, 8th Floor
                                                Wilmington, DE 19801
                                                (302) 984-6300
                                                dsilver@mccarter.com
                                                ajoyce@mccarter.com

                                                Attorneys for Plaintiff
                                                Merck Sharp & Dohme Corp.




ME1 36609406v.1
